Application to appoint a receiver of certain wood claimed by the complainant as partnership property. The hill showing a case of joint tenancy, for ocri-partnership, in the wood and'in the cutting thereof, and the affidavits in opposition not disproving that fact, the chancellor said it was necessary for the interest of both parties that a receiver should be appointed to sell the wood and convert it into money, to abide the event of the suit; inasmuch as the parties could not agree among themselves in respect to the management and sale of the property.
Order of reference to a master to appoint a receiver; and receiver directed to sell the wood. Costs to abide the event of suit.